Judgment unanimously affirmed. Memorandum: The testimony of the police officers indicating that the complaining witness identified defendant was improper (People v. Malloy, 22 N Y 2d 559; People v. Cioffi, 1 N Y 2d 70). However, the other evidence of identification was so strong that the error is not ground for reversal (People v. Caserta, 19 N Y 2d 18). (Appeal from judgment of Erie County Court convicting defendant of attempted robbery, third degree.) Present — Goldman, P. J., Del Vecchio, Witmer, Moule and Henry, JJ.